Citation Nr: 1537822	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1956 to June 1958 and from June 1960 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, decreased the rating for bilateral hearing loss from 50 percent to 10 percent disabling, effective June 23, 2010.

The Veteran, his wife, and his daughter testified before the undersigned at a Board hearing in September 2014.  A transcript of the hearing has been reviewed and associate with the claims file.

This matter was before the Board in October 2014 at which time the Board restored the 50 percent rating for bilateral hearing and remanded the issue of entitlement to an increased rating for bilateral hearing loss for additional development.  

The Board notes that the issue of entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU) was also remanded by the Board in the October 2014 rating decision.  In a rating decision dated in April 2015, the RO granted entitlement to a TDIU.  As this was a complete grant of the benefit on appeal, the issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral hearing loss has been manifested by no more than Level VIII hearing acuity in the right ear and Level IX hearing acuity in the left ear.
CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in May 2010.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All relevant post-service treatment records identified by the Veteran have also been obtained.  Social Security Administration records have also been associated with the claims file.  VA's duty to assist the Veteran in locating additional records has been satisfied.

The Veteran was afforded a VA examination in June 2010.  Pursuant to the Board's October 2014 remand directives, the Veteran was afforded an additional VA examination in April 2015.  These examinations are adequate for the purposes of evaluating the Veteran's claims on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Subsequent to the April 2015 VA examination, the RO issued a supplemental statement of the case in April 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the September 2014 Board hearing, the undersigned asked questions designed to ensure that the Veteran was aware of the issues before the Board and that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although the Board considers all evidence of record, the more critical evidence consists of the evidence generated during the period up to one year before the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Factual Background 

The Veteran was afforded a VA examination in June 2010.  He exhibited puretone thresholds in decibels, as follows:



Hz 



1000
2000
3000
4000
RIGHT
55
60
70
75
LEFT
55
55
65
70

The average puretone threshold was 65 for the right ear and 61 for the left ear.  Speech audiometry revealed speech recognition ability of 68 percent for the right ear and 76 percent for the left ear.  

Applying the findings from the June 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V in the right ear and Level IV in the left ear.  However, since the Veteran's hearing loss (in each ear) represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings still translate to Level V hearing loss in the right ear and VI hearing loss in the right ear.  Applying the hearing levels to Table VII, Diagnostic Code 6100 equates to a 10 percent rating. 

During the September 2014 Board hearing, the Veteran stated that his hearing loss disability had not improved since service connection was granted that it had potentially gotten worse.  The Veteran's wife stated that the Veteran had difficulty hearing if the person does not speak loudly.  She also reported that he had substantial difficulties communicating in most occupational environments especially with background noises.

The Veteran was afforded an additional VA examination in April 2015.  He exhibited puretone thresholds in decibels, as follows:



Hz 



1000
2000
3000
4000
RIGHT
70
75
80
85
LEFT
60
60
70
70

The average puretone threshold was 78 for the right ear and 65 for the left ear.  
Speech audiometry revealed speech recognition ability of 58 percent for the right ear and 42 percent for the left ear.  

Applying the findings from the April 2015 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VIII in the right ear and Level IX in the left ear.  Again, the Veteran's hearing loss (in each ear) represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), thus, Table VIa may be used if it reflects a higher level of hearing loss.  According to Table VIa, the findings translate to Level VII hearing loss in the right ear and Level V in the left ear.  Taking the more beneficial findings for each ear results in Level VIII in the right ear and Level IX in the left ear.  Applying the hearing levels to Table VII, Diagnostic Code 6100, this equates to a 50 percent rating. 

Also of record are June 2010 and March 2011 private audiological evaluations.  However, the evaluations do not include a controlled speech discrimination test (Maryland CNC), thereby rending the evaluations inadequate for evaluation purposes.  See 38 C.F.R. § 4.85.

Analysis

After a review of the evidence, the Board finds that a rating in excess of 50 percent for bilateral hearing loss is not warranted for any portion of the rating period on appeal.  

The Board acknowledges the Veteran's assertions that he is entitled to a higher evaluation.  However, the examination records reflect no more than Level VIII auditory acuity in the right ear and Level IX auditory acuity in the left ear.  Such findings do not support assignment of a higher evaluation.  The Veteran's audiometric findings fall squarely within the criteria for a 50 percent rating under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, the Board concludes that a higher schedular evaluation is not warranted.

In sum, the Board also finds that, at no time during the pendency of this appeal has the Veteran's bilateral hearing loss warranted a rating in excess of 50 percent.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  As the preponderance of the evidence is against the claims the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists of difficulty understanding speech.  The criteria also provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 50 percent for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


